Citation Nr: 0326164	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  96-05 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  He died in May 1994, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 RO decision that denied service 
connection for the cause of the veteran's death.  In March 
1999, the Board remanded the case for further action. 


FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for post-traumatic stress disorder (PTSD), which was rated 70 
percent, and for a bayonet wound scar of the nose, which was 
rated 10 percent.  

2.  The veteran was a prisoner of war (POW) for several 
months during his World War II service; he experienced 
localized edema during captivity; and he died years after 
service due, in part, to ischemic heart disease.


CONCLUSIONS OF LAW

The veteran's ischemic heart disease, which was a primary or 
contibutory cause of his death, began during active service 
as the result of his POW experience.  The criteria for 
service connection for the cause of the veteran's death are 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from January 
1943 to November 1945.  He served in the infantry as a squad 
leader.  He engaged in combat, and one of his decorations was 
the Combat Infantryman Badge.  The veteran was a POW of the 
Germans for several months; the service department reported 
that his POW time was from early January 1945 to late April 
1945, and some records suggest the period may have been 
slightly longer.  His limited available service medical 
records do not mention heart disease.  There are obviously no 
medical records from the time of the veteran's POW captivity.

In statements submitted to the VA from the 1950s to the 
1990s, the veteran described his POW experiences, including 
malnutrition, weakness, cold exposure, symptoms in his 
extremities, stomach problems, etc.  

Medical records from the 1980s and early 1990s note the 
veteran was treated for various ailments.  One condition 
treated was cardiovascular disease, including hypertension 
and coronary artery disease/arteriosclerotic heart disease, 
and he had one or more myocardial infarctions (heart attacks) 
in the early 1990s.  In 1993 he was diagnosed with gastric 
lymphoma, and he continued to be treated for that condition 
until his death.  Medical records from just prior to the 
veteran's terminal hospitalization in May 1994 show advanced 
gastric lymphoma and other chronic ailments including heart 
disease.

The veteran was admitted to a VA hospital for the last time 
in May 1994.  He had presented to the emergency room for new 
onset of chest pain.  The pain was epigastric burning in 
quality but similar to a previous myocardial infarction.  It 
was noted he had a history of gastric lymphoma.  During this 
hospitalization, the veteran was treated for his numerous 
ailments including heart disease and gastric lymphoma.  He 
had another myocardial infarction during the admission, and 
his condition continued to deteriorate until he died in the 
hospital.  The hospital discharge summary lists various 
diagnoses including the myocardial infarction during the 
admission, and chest pain with earlier myocardial infarction; 
gastric lymphoma; possible chronic obstructive pulmonary 
disease (COPD); history of coronary artery disease; tricuspid 
valve incompetency; cardiac failure; congestive heart 
failure; cardiogenic shock; pneumonia; respiratory failure; 
pleural effusion; pleural nodules; pulmonary hypertension; 
and hypotension. 

The veteran's May 1994 death certificate lists the immediate 
cause of death as cardiogenic shock, due to or as a 
consequence of cardiac arrest.  Listed as other significant 
conditions contributing to death but not related to the 
immediate cause of death were gastric lymphoma and COPD.  

At the time of the veteran's death, service connection had 
been established for PTSD (rated 70 percent) and for a 
bayonet wound scar of the nose (rated 10 percent).  

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, the supplemental statements of the 
case, and the Board's remand, the VA has informed the 
appellant of the evidence necessary to substantiate her claim 
for service connection for the cause do the veteran's death.  
She has been informed of her and the VA's respective 
responsibilities for providing evidence.  Pertinent records 
have been obtained.  The notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

During his World War II service, the veteran engaged in 
combat and was a POW for several months.  He was service-
connected during his lifetime for PTSD and a bayonet wound 
scar of the nose, but the evidence does not indicate that 
these conditions were directly involved in his death.  
According to the veteran's terminal hospital records and 
death certificate, one of the significant conditions involved 
in his death (either the primary cause of death, or a 
substantial contributory cause of death) was heart disease.  
If heart disease can be considered a service-connected 
disability, then service connection for the cause of death 
would be warranted.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic 
diseases (e.g., hypertension and organic heart disease) which 
are manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In the case of a veteran who was a POW for 30 days or more, 
service connection will also be presumed for certain diseases 
which are manifest to a compensable degree at any time after 
service.  One such condition is beriberi heart disease.  For 
purposes of this provision, the term "beriberi heart 
disease" includes ischemic heart disease in a former POW who 
had experienced localized edema during captivity.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where disability compensation is claimed by a former POW, 
omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e).

In the years before his death, the veteran was shown to have 
arteriosclerotic heart disease/coronary artery disease, which 
is a form of ischemic heart disease.  The medical records and 
death certificate show that such heart condition was a 
primary or contributory cause of his death.  

Ischemic heart disease (considered a form of beriberi heart 
disease for the present purposes) is to be considered 
service-connected under the POW presumption if the former POW 
experienced localized edema during captivity.  Obviously 
there are no available contemporaneous medical records from 
the time the veteran spent in the POW camp which might show 
whether or not he then had localized edema.  Credible account 
by the veteran, in records from after service, detail 
malnutrition and other health problems and privations 
associated with the POW experience.  While localized edema or 
leg swelling as a POW might not be have been expressly 
mentioned by him in his post-service statements, such 
omission is quite understandable given his more notable 
medical conditions.  Moreover, he did describe having other 
leg symptoms while a POW, and possibly these symptoms were 
localized edema.  The veteran was not a doctor, so it is not 
expected that he would be able to clearly assess the presence 
of localized edema.  Given the circumstances of the veteran's 
POW captivity, and his post-service accounts of symptoms when 
he was a POW, there is a reasonable basis for finding that he 
did experience localized edema while a POW.

Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that during the veteran's time as 
a POW he experienced localized edema, and that such was 
related to ischemic heart disease which became manifest years 
after service.  Under the POW presumption, the veteran's 
ischemic heart disease is found to be service connected.  His 
ischemic heart disease was either a primary or contributory 
cause of his death.  It follows that service connection for 
the cause of his death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



